EXHIBIT 10.1

AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AGREEMENT
THIS AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Amendment”) is
made and entered into as of July 17, 2015 (the “Effective Date”) by and among
Greenleaf Power Consolidated, LLC, a Delaware limited liability company
(“Buyer”), Leidos Engineering, LLC, a Delaware limited liability company
(“Seller”), and Plainfield Renewable Energy, LLC, a Delaware limited liability
company (“PRE”). Each of Seller and Buyer is, individually, a “Party,” and,
collectively, they are referred to as the “Parties.”
RECITALS
A.The Parties are parties to that certain Membership Interest Purchase Agreement
dated as of March 24, 2015 (the “Purchase Agreement”).
B.    The Parties wish to amend the Purchase Agreement to permit the Closing of
the transactions contemplated thereby.
C.    Initially capitalized terms used but not defined in this Amendment have
the respective meanings given to them in the Purchase Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Parties covenant and agree as follows:
1.Amendments to the Existing Agreement. As of the Effective Date, the Purchase
Agreement is hereby amended or modified as follows:
(a)    The definition of “Annual Threshold Amount” set forth in Section 1.1 is
hereby deleted in its entirety and replaced with the following:
““Annual Threshold Amount” means, for purposes of Section 2.6, the following
amount for each Earnout Year as set forth below:
Earnout Year    Annual Threshold Amount
2015 through 2019    $14,000,000
2020 through 2024    $15,000,000
2025 through 2028    $16,000,000
Notwithstanding the foregoing, for the 2015 Earnout Year, the Annual Threshold
Amount shall be the amount obtained by multiplying $14,000,000 by a fraction,
the numerator of which is the number of days left in calendar year 2015
commencing on the first day after the Closing Date and the denominator of which
is three hundred sixty-five (365).”
(b)    The definition of “Consent Order” set forth in Section 1.1 is hereby
deleted in its entirety and replaced with the following:
““Consent Order” has the meaning set forth in Section 5.21.”
(c)    The definition of “As Built Survey” set forth in Section 1.1 is hereby
deleted in its entirety and replaced with the following:
““Survey” has the meaning set forth in Section 5.15(c).”
(d)    The definition of “Specified Person” set forth in Section 1.1 is hereby
amended by deleting clause (i) thereof in its entirety and replacing it with the
following:
“(i)    a federal, state or local government, or a political subdivision, agency
or instrumentality of any of the foregoing;”
(e)    The definition of “Target Cash Amount” set forth in Section 1.1 is hereby
deleted in its entirety and replaced with the following:
““Target Cash Amount” means $2,000,000.”
(f)    Section 2.2 of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following:
“Section 2.2 Purchase Price. The aggregate purchase price for the LRE Membership
Interest (the “Purchase Price”) shall be the sum of (a) $101,000,000 (the “Base
Price”), (b) plus the Net Adjustment Amount, and (c) plus any Earnout Payments
payable pursuant to Section 2.6.”
(g)    Section 2.3(a)(i) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“(i)    $28,785,000 of the Closing Payment, less an amount equal to Seller’s
share of the Shared Costs (to the extent such Shared Costs are paid by Buyer on
Seller’s behalf at or before Closing) and any other applicable amounts payable
by, or charged to, Seller at Closing and less the amount by which the actual
amount of PRE’s Cash as of the Effective Time is less than the Target Cash
Amount, by wire transfer of immediately available funds to a bank account of
Seller designated in writing by Seller to Buyer no later than two (2) Business
Days prior to the Closing Date;”
(h)    Section 2.3(b)(v) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“(v)    such documents and instruments (including consents and waivers) as may
be reasonably requested by Buyer, evidencing the repayment and otherwise
complete satisfaction of all Indebtedness;”
(i)    Section 2.4(a) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“(a)    Estimated Closing Statement. At least three (3) Business Days before the
Closing Date, based on information reasonably available to Seller, Seller shall
prepare and deliver to Buyer a pro forma balance sheet of PRE as of the
Effective Time prepared in accordance with GAAP consistent with PRE’s past
practice, and, based thereon, a written statement setting forth Seller’s good
faith estimate as of the Effective Time of each of the Cash, Indebtedness and
Net Working Capital (collectively, the “Estimated Closing Statement”). The
Estimated Closing Statement shall be subject to Buyer’s review and approval, not
to be unreasonably withheld or delayed; provided, however that if Buyer fails to
dispute any portion of the Estimated Closing Statement by no later than one (1)
Business Day prior to the Closing, then the portions of the Estimated Closing
Statement not objected to shall be deemed to have been approved by Buyer solely
for purposes of determining the Closing Payment (the amount of Cash,
Indebtedness and Net Working Capital approved or deemed to have been approved by
Buyer is referred to herein as the “Estimated Net Adjustment Amount”). For the
sake of clarity, any failure on the part of Buyer to dispute any portion of the
Estimated Closing Statement shall not limit Buyer’s right to prepare the
Preliminary Closing Statement in accordance with Section 2.4(b), including
setting forth as of the Effective Time the actual Cash, Indebtedness and Net
Working Capital.”
(j)    Section 2.4(g) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“(g)    Intentionally Deleted.”
(k)    Section 2.5 of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following:
“Section 2.5    Closing. Subject to the terms and conditions of this Agreement,
the purchase and sale of the LRE Membership Interest contemplated hereby shall
take place at a closing (the “Closing”) to be held at 10:00 a.m., Virginia time
on the later of (a) July 24, 2015 and (b) the first (1st) Business Day after the
last of the conditions to Closing set forth in Article VI has been satisfied or
waived (other than any condition which, by its nature, is to be satisfied on the
Closing Date) at the offices of Seller in Reston, Virginia, or at such other
time or on such other date or at such other place as Seller and Buyer may
mutually agree upon in writing (the day on which the Closing takes place being
the “Closing Date”).”
(l)    Section 2.6(f) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“(f)    Cap on Earnout Payments. Notwithstanding any provision of this Section
2.6 to the contrary, the aggregate amount of Earnout Payments payable to Seller
(exclusive of interest, as applicable) shall not exceed $30,000,000.”
(m)    Section 2.6(g) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“(g)    Prepayment. Notwithstanding any provision of this Section 2.6 to the
contrary, Buyer may elect in its sole discretion, by written notice to Seller (a
“Prepayment Notice”), to pay Seller a one-time cash payment (a “Prepayment”) in
full satisfaction of Buyer’s obligations under this Section 2.6 with respect to
any future Earnout Payments; provided, however, that such Prepayment shall not
relieve PRE and Buyer of their obligations under this Section 2.6 with respect
to any Earnout Payment for any Earnout Year that has ended prior to the date of
delivery to Seller of the Prepayment Notice. The amount of such Prepayment, if
elected by Buyer, shall be determined as follows: (i) if the Prepayment Notice
is delivered to Seller after the Closing Date and before the second anniversary
of the Closing Date, the Prepayment shall be $9,750,000; (ii) if the Prepayment
Notice is delivered to Seller on or after the second anniversary of the Closing
Date and before the third anniversary of the Closing Date, the Prepayment shall
be $9,450,000; (iii) if the Prepayment Notice is delivered to Seller on or after
the third anniversary of the Closing Date and before the fourth anniversary of
the Closing Date, the Prepayment shall be $9,000,000; and (iv) if the Prepayment
Notice is delivered to Seller on or after the fourth anniversary of the Closing
Date, the Prepayment shall be $8,700,000. Any Prepayment shall be due and
payable to Seller within thirty (30) days after the Prepayment Notice is
delivered to Seller, following which the amount of such Prepayment shall bear
interest at a rate of three percent (3%) per annum, calculated daily on the
basis of a 365-day year and the actual number of days elapsed, without
compounding.”
(n)    Section 2.6(j) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“(j)    Termination of Obligations. Buyer’s obligations under this Section 2.6
shall terminate upon the earliest to occur of (i) Seller having been paid an
aggregate of $30,000,000 in Earnout Payments (exclusive of interest, as
applicable), (ii) Buyer having paid to Seller the applicable Prepayment
(including any accrued interest thereon, as applicable), or (iii) Buyer having
satisfied its Earnout Payment obligations under this Section 2.6 with respect to
all Earnout Years.”
(o)    Section 2.7(a) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“(a)    Within sixty (60) days following the Closing Date, Buyer shall deliver
to Seller a schedule that allocates the Base Price and the liabilities of the
Acquired Companies that are considered assumed for federal income tax purposes
(plus other relevant items) among the Assets of the Acquired Companies, which
shall be reasonable and shall be prepared in accordance with Section 1060 of the
Code. Seller shall have thirty (30) days from the date of delivery to it of such
allocation schedule to review such allocation schedule. During such thirty
(30)-day period, Seller may object to any of the allocations in such allocation
schedule by delivering to Buyer a written statement setting forth Seller’s
objections in reasonable detail, indicating each disputed item or amount and the
basis for Seller’s disagreement therewith. If Seller fails to deliver any such
statement of objections to Buyer before the expiration of such thirty (30)-day
period, the allocation schedule as presented by Buyer shall be deemed to have
been accepted by Seller and shall be final and binding on Seller and Buyer. If
Seller delivers a statement of objections to Buyer during such thirty (30)-day
period, Buyer and Seller shall negotiate in good faith to resolve Seller’s
objections within thirty (30) days after the delivery of such statement of
objections, and, if the same are so resolved within such further thirty (30)-day
period, the allocation scheduled prepared by Buyer, as modified by the agreement
of Seller and Buyer, shall be final and binding on Seller and Buyer. Further,
following the Closing Date, in the event of an adjustment to the Base Price
pursuant to Section 2.4 or the payment of any Earnout Payment pursuant to
Section 2.6, Buyer and Seller shall negotiate with a view to completing (within
thirty (30) days after the date of such adjustment or payment) the drafting of a
revised allocation schedule that allocates such adjustment or payment, together
with any prior allocation determined pursuant to this Section 2.7 among the
Assets of the Acquired Companies.”
(p)    Section 3.14(b) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“(b)    Section 3.14(b) of the Disclosure Schedules sets forth (i) a list of all
material Permits held by the Acquired Companies, including, without limitation,
those Permits required for the ownership, operation and maintenance of the
Facility and (ii) a list of all material Permits used or relied upon by either
of the Acquired Companies in connection with the conduct of its business that
are held by Seller or any Affiliate of Seller (other than the Acquired
Companies). True, correct and complete copies of all such Permits have been Made
Available to Buyer. Except as disclosed in Section 3.14(b) of the Disclosure
Schedules, the Acquired Companies hold all Permits that are material to the
conduct of their respective business as currently conducted by them or that are
material for the ownership, operation and maintenance of the Facility, and the
Acquired Companies are in compliance with the terms of each such Permit in all
material respects. Except as set forth in Section 5.21 of the Disclosure
Schedules, all material applications (including, without limitation, with
respect to Permit renewals), reports, notices and other documents required to be
filed by the Acquired Companies with any Governmental Entity with respect to the
Permits have been timely filed and are complete and correct in all material
respects as filed or as amended. No Governmental Authority or other Person has
claimed or alleged in writing that any of the Acquired Companies does not have
any required Permit or is in material breach or default under any Permit.”
(q)    Section 3.15(b) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“Section 3.15(b) of the Disclosure Schedules sets forth (i) a list of all
material Environmental Permits held by the Acquired Companies, including,
without limitation, those Environmental Permits required for the ownership,
operation and maintenance of the Facility as of the date hereof and as of the
Closing Date, and (ii) a list of all Environmental Permits used or relied upon
by either of the Acquired Companies in connection with the conduct of its
business that are held by Seller or any Affiliate of Seller (other than the
Acquired Companies). True, correct and complete copies of all such Environmental
Permits have been Made Available to Buyer. The Acquired Companies hold or have
the benefit of, and are in compliance with, all Environmental Permits required
for them to operate their respective businesses as of the date hereof and as of
the Closing Date (assuming no change in Law between the date hereof and the
Closing Date that would require any additional Permit or modification of an
existing Permit), including the ownership, operation and maintenance of the
Facility, under applicable Environmental Laws, except for such failures to hold
or be in compliance which, individually or in the aggregate, are not reasonably
likely to be material, and all of such Environmental Permits are in effect and
no action of any Governmental Authority is pending or, to the Knowledge of
Seller, threatened, to revoke, suspend or modify any such Environmental Permits.
Except as set forth in Section 5.21 of the Disclosure Schedules, all material
applications (including, without limitation, with respect to Environmental
Permit renewals), reports, notices and other documents required to be filed by
the Acquired Companies with any Governmental Authority with respect to the
Environmental Permits have been timely filed and are complete and correct in all
material respects as filed or as amended.”
(r)    Section 3.15(g) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“(g)    Except as set forth in Schedule 3.15(g), all obligations set forth in
the March 26, 2008 letter from the United States Environmental Protection Agency
(“U.S. EPA”) to Mr. Jon Pomerleau regarding “Portion of Gallups’ Quarry
Superfund Site, 86 Tarbox Road, Plainfield, Connecticut”, have been completed
and all applicable parties are in full compliance with such obligations. Except
as provided in such letter, neither Seller nor the Acquired Companies has
received a request from the U.S. EPA to record an environmental land use
restriction on the Real Property. Neither Seller nor any Acquired Company has
received any notification from the U.S. EPA or any other party that Seller or
any Acquired Company does not have “bona fide prospective purchaser status” for
the property addressed in the U.S. EPA letter.”
(s)    Section 5.1 of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following:
“Section 5.1    Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), Seller shall, and shall cause each Acquired Company to (a) conduct its
business in the ordinary course of business consistent with Past Practice and
Good Industry Practices, and (b) use commercially reasonable efforts to maintain
and preserve intact the current organization, business and franchise of the
Acquired Companies and to preserve the rights, franchises, goodwill and
relationships of its personnel, customers, lenders, suppliers, regulators and
others having business relationships with the Acquired Companies. From the date
hereof until the Closing Date, except for the actions set forth in Section 5.1
of the Disclosure Schedules, and except as otherwise consented to in writing by
Buyer (which consent shall not be unreasonably withheld or delayed), Seller
shall not cause or permit any Acquired Company to take any action that would
cause any of the changes, events or conditions described in Section 3.8(b)
through Section 3.8(aa) to occur.”
(t)    Section 5.6(a) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“(a)    Each Party shall, as promptly as possible, use its commercially
reasonable efforts to obtain, or cause to be obtained, all consents,
authorizations, orders and approvals from all Governmental Authorities that may
be or become necessary for its execution and delivery of this Agreement and the
performance of its obligations pursuant to this Agreement. Each Party shall
cooperate fully with each other Party and its Affiliates in promptly seeking to
obtain all such consents, authorizations, orders and approvals. The Parties
shall not willfully take any action that will have the effect of delaying,
impairing or impeding the receipt of any required consents, authorizations,
orders and approvals. The Parties hereby acknowledge and agree that no filing
pursuant to the HSR Act is required to be made with respect to the transactions
contemplated by this Agreement. Additionally, on May 12, 2015 FERC issued an
Order Authorizing Disposition of Jurisdictional Facilities authorizing the sale
of the Acquired Companies to Buyer.”
(u)    Section 5.6(b) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“(b)    Notwithstanding anything in this Section 5.6 or elsewhere in this
Agreement to the contrary, except with respect to Buyer’s obligations under
Section 5.21, neither Buyer nor any of its Affiliates shall be required to (i)
(A) sell, lease, license, transfer, dispose of, divest or otherwise encumber, or
to hold separate, or (B) proffer, propose, negotiate, offer to effect or
consent, commit or agree to any sale, divestiture, lease, licensing, transfer,
disposal, divestment or other encumbrance of, or to hold separate, in each case
before or after the Closing, any assets, licenses, operations, rights,
businesses or interests of Buyer or any of its Affiliates or of the Acquired
Companies, or (ii) take or agree to take any other action, or agree or consent
to any limitations or restrictions on the freedom of action with respect to, or
its ability to own, retain or make changes in, any assets, licenses, operations,
rights, businesses or interests of Buyer or any of its Affiliates or of the
Acquired Companies.”
(v)    Section 5.12(e) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“(e)    Cooperation and Exchange of Information. Seller and Buyer shall provide
each other with such cooperation and information as either of them reasonably
may request of the other in filing any Tax Return pursuant to this Section 5.12
or in connection with any Tax Contest. Such cooperation and information shall
include providing copies of relevant Tax Returns or portions thereof, together
with accompanying schedules, related work papers and documents relating to
rulings or other determinations by Tax authorities. Further, Seller shall
provide Buyer with reasonable cooperation and assistance in connection with
accounting, tax and financial matters related to PRE for a period of ninety (90)
days after the Closing.”
(w)    Section 5.15 of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following:
“Section 5.15    Title Insurance Policy; Survey.”
(a)    At Closing, Seller shall deliver to Buyer or provide an unconditional
commitment of Fidelity National Title Insurance Company (“Title Company”) to
issue the same, effective as of the Closing, an ALTA extended coverage owner’s
policy of title insurance substantially in the form attached hereto as Exhibit
L, naming the applicable Acquired Company as the insured (the “Owner’s Policy”).
(b)    At Closing, Buyer shall deliver to Seller or provide an unconditional
commitment of Title Company to issue the same, effective as of the Closing, an
ALTA extended lender’s policy of title insurance issued by Title Company
substantially in the form attached hereto as Exhibit M, in the full original
principal amount of the Note (the “Lender’s Policy,” and together with the
Owner’s Policy, the “Title Policies”).
(c)    Not less than one (1) day prior to the Closing Date, Seller shall deliver
surveys to Buyer prepared by Anchor Engineering in substantially the form
attached hereto as Exhibit N (the “Surveys”), which shall be certified and
amended to reflect the Owner’s Policy by or as soon as practicable following
Closing.
(d)    The costs of the Title Policies and escrow fees payable to Title Company,
the fees and costs payable to First American Title Insurance Company in respect
of title and escrow work conducted by it with respect to the transactions
contemplated by the Purchase Agreement prior to cancelation of such work by
Seller, the costs for the Surveys payable to Anchor Engineering and the costs
for any recording and filing fees payable to Title Company, but excluding any
Transfer Taxes (the “Shared Costs”), shall be shared equally by Seller and
Buyer. At Closing, the Parties will enter into mutually acceptable escrow
instructions to the Title Company for the issuance of the Title Policies and
directing recording of the Mortgage.”
All references to the “Owner’s Policy” in the Purchase Agreement shall be
amended to mean and refer to the Owner’s Policy, as defined in this Amendment.
All references to the “Lender’s Policy” in the Purchase Agreement shall be
amended to mean and refer to the Lender’s Policy, as defined in this Amendment.
(x)    Section 5.20 of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following:
“Section 5.20    Seller Liability for Bonus Payments.
(a)    Upon the Closing, Seller shall cause PRE to terminate the Services
Contract effective as of the Closing Date, upon which all services, transition
or otherwise, provided by Bluewater under the Services Contract shall cease.
(b)    Seller shall be liable for, and shall either directly pay to Bluewater
when due, or shall reimburse PRE, for any and all amounts owed to Bluewater
under the Services Contract with respect to services rendered to PRE under the
Services Contract through and including the Closing Date, including any pension
or benefit payments, severance payments and any bonus or similar contingent
compensation accrued through and including the Closing Date.
(c)    After the Closing, Buyer, at its own cost and expense, shall be solely
responsible for fulfilling any and all of PRE’s employment and staffing needs.”
(y)    Section 5.21 of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following:
“Section 5.21    Cooperation and Post-Closing Obligations Regarding Easements
and other Rights. Between the date hereof and the Closing Date, Seller shall,
and shall cause PRE to, cooperate reasonably with Buyer with respect to Buyer’s
confirmation of the status of and granting any rights to the U.S. EPA and the
Connecticut Department of Energy and Environmental Protection referred to in the
March 26, 2008 letter from the U.S. EPA to Mr. Jon Pomerleau regarding “Portion
of Gallups’ Quarry Superfund Site, 86 Tarbox Road, Plainfield, Connecticut.” The
Parties agree and acknowledge that PRE has obtained a written consent order (a
copy of which is attached hereto as Exhibit O) from the Connecticut Department
of Energy and Environmental Protection (the “Consent Order”). Notwithstanding
the foregoing, Buyer hereby acknowledges and agrees that the completion of the
matters set forth in Section 5.21 of the Disclosure Schedules, which may
include, but are not limited to, granting or obtaining access agreements, deed
restrictions, environmental land use restrictions, conservation easements,
public utility easements and seeking and securing any waivers or releases
relating thereto, and any other requirements under the Consent Order, shall
(a) following the Closing, be the sole responsibility and obligation of Buyer
and/or PRE, all costs and expenses associated therewith shall be borne in full
by Buyer and/or PRE, and Buyer agrees to accept PRE’s title to the Real Property
subject to such matters; and (c) notwithstanding any provision of this Agreement
to the contrary, not be a condition to the obligations of any Party to
consummate the transactions contemplated by this Agreement.”
(z)    The following provision is hereby inserted into the Purchase Agreement as
the new Section 5.23 thereof:
“Section 5.23    Obligation to Change Name. Within ten (10) Business Days after
the Closing, Buyer shall, and shall cause LRE to, take all necessary action and
file all necessary documents to change LRE’s name so as not to include the word
“Leidos,” including, but not limited to, filing a Certificate of Amendment with
the Secretary of State of the State of Delaware. Buyer shall provide Seller with
copies of such filed Certificate of Amendment promptly upon Buyer’s receipt
thereof from the Secretary of State of the State of Delaware.”
(aa)    The following provision is hereby inserted into the Purchase Agreement
as the new Section 5.24 thereof:
“5.24    Noise Mitigation Corrective Action. With respect to the results of the
Operational Sound Survey report dated May 23, 2014 prepared by ATCO Emissions
Management (the “2014 Noise Survey”) regarding determination of the Facility’s
compliance with noise restrictions under the State of Connecticut regulations
for the Control of Noise codified at Conn. Agencies Regs. §§ 22a-69-1 through
22a-69-7 (the “Noise Regulations”), in which it was determined that Facility
operations exceeded certain nighttime noise level restrictions, the Parties
agree as follows: Following the Closing Date, Buyer will conduct a new
operational sound level survey in substantially the same format as the 2014
Noise Survey at the Facility and in compliance with the Noise Regulations, at
Buyer’s sole cost, to determine any current non-compliance of the Facility with
the Noise Regulations. To the extent the results of such new operational sound
level survey indicate the requirement for alterations to be made to the
Facility, as currently operated, in order to comply with the Noise Regulations,
or a Governmental Authority requires alterations to be made to the Facility, as
currently operated, in order to comply with the Noise Regulations, PRE shall
determine a reasonable technical solution (including any necessary alterations
to the Facility) required for the Facility to achieve such compliance. Such
technical solution (including the cost thereof) shall be subject to Seller’s
review and approval, not to be unreasonably withheld, conditioned or delayed.
Subject to the preceding sentence, following PRE’s completion of work on the
Facility to implement such technical solution, Seller shall reimburse PRE its
out-of-pocket costs incurred in the conduct of such work, such reimbursement to
be made within ten (10) business days of delivery to Seller of receipts or other
reasonable evidence of such costs. Once such technical solution has been
determined and the related work on the Facility has been completed, Seller shall
have no further liability under this Section 5.24 other than the aforementioned
reimbursement of PRE’s costs. Notwithstanding any other provision of the
Purchase Agreement to the contrary, the foregoing provisions of this Section
5.24 constitute Seller’s sole and exclusive liability to Buyer or any other
Buyer Indemnified Party with respect to the matters described above.”
(bb)    Buyer hereby waives the condition to its obligation to consummate the
transactions contemplated by the Purchase Agreement set forth in Section 6.2(g)
thereof and, as such, Section 6.2(g) of the Purchase Agreement is hereby deleted
in its entirety and replaced with the following:
“(g)    Intentionally Deleted.”
(cc)    Buyer hereby waives the condition to its obligation to consummate the
transactions contemplated by the Purchase Agreement set forth in Section 6.2(h)
thereof and, as such, Section 6.2(h) of the Purchase Agreement is hereby deleted
in its entirety and replaced with the following:
“(h)    Intentionally Deleted.”
(dd)    Based on the receipt by PRE, and acceptance by Buyer, of the Consent
Order, Buyer hereby waives the condition to its obligation to consummate the
transactions contemplated by the Purchase Agreement set forth in Section 6.2(l)
thereof and, as such, Section 6.2(l) of the Purchase Agreement is hereby deleted
in its entirety and replaced with the following:
“(l)    Intentionally Deleted.”
(ee)    Buyer hereby waives the condition to its obligation to consummate the
transactions contemplated by the Purchase Agreement set forth in Section 6.2(m)
thereof and, as such, Section 6.2(m) thereof is hereby deleted in its entirety
and replaced with the following:
“(m)    Intentionally Deleted.”
(ff)    Buyer hereby waives the condition to its obligation to consummate the
transactions contemplated by the Purchase Agreement set forth in Section 6.2(o)
thereof and, as such, Section 6.2(o) of the Purchase Agreement is hereby deleted
in its entirety and replaced with the following:
“(o)    Intentionally Deleted.”
(gg)    Section 6.2(p) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“(p)    The Facility shall have at least 3,000 tons of useable Biomass Fuel on
site at Closing, as verified by reference to PRE’s daily dashboard report.”
(hh)    Section 6.2(q) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“(q)    No outage of the Facility shall be occurring on the Closing Date;
provided, however, that in the event such an outage does occur on the Closing
Date, the Parties agree that, provided all other conditions in this set forth in
this Article VI have been either satisfied or waived in accordance with the
terms herein, the Closing shall occur on the next Business Day following the
date on which such outage has been remedied.”
(ii)    Buyer hereby waives the condition to its obligation to consummate the
transactions contemplated by the Purchase Agreement set forth in Section 6.2(r)
thereof and, as such, Section 6.2(r) of the Purchase Agreement is hereby deleted
in its entirety and replaced with the following:
“(r)    Intentionally Deleted.”
(jj)    Buyer hereby waives the condition to its obligation to consummate the
transactions contemplated by the Purchase Agreement set forth in Section 6.2(s)
thereof and, as such, Section 6.2(s) of the Purchase Agreement is hereby deleted
in its entirety and replaced with the following:
“(s)    Intentionally Deleted.”
(kk)    Buyer hereby waives the condition to its obligation to consummate the
transactions contemplated by the Purchase Agreement set forth in Section 6.2(t)
thereof and, as such, Section 6.2(t) of the Purchase Agreement is hereby deleted
in its entirety and replaced with the following:
“(t)    Intentionally Deleted.”
(ll)    Buyer hereby waives the condition to its obligation to consummate the
transactions contemplated by the Purchase Agreement set forth in Section 6.2(u)
thereof and, as such, Section 6.2(u) of the Purchase Agreement is hereby deleted
in its entirety and replaced with the following:
“(u)    Intentionally Deleted.”
(mm)    Buyer hereby acknowledges and agrees that it has obtained an ASTM E
1527-05 Phase I environmental assessment of the Real Property. As such, Buyer
hereby waives the condition to its obligation to consummate the transactions
contemplated by the Purchase Agreement set forth in Section 6.2(w) thereof and
Section 6.2(w) of the Purchase Agreement is hereby deleted in its entirety and
replaced with the following:
“(w)    Intentionally Deleted.”
(nn)    Seller hereby waives the condition to its obligation to consummate the
transactions contemplated by the Purchase Agreement set forth in Section 6.3(j)
thereof and, as such, Section 6.3(j) of the Purchase Agreement is hereby deleted
in its entirety and replaced with the following:
“(j)    Intentionally Deleted.”
(oo)    Section 7.1 of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following:
“Section 7.1    Survival. Subject to the limitations and other provisions of
this Agreement and except for fraud, intentional misrepresentation or willful
misconduct, the representations and warranties of (a) Seller contained in
Article III and all Claims with respect thereto shall survive Closing until the
date that is eighteen (18) months from the Closing Date and (b) Buyer contained
in Article IV and all Claims with respect thereto shall terminate on the date
that is eighteen (18) months from the Closing Date, except that (i) the Seller
Specified Representations, (ii) the Buyer Specified Representations and (iii)
all Claims with respect to clauses (i) and (ii) above shall survive Closing
until the date that is sixty (60) days after the expiration of the applicable
statute of limitation giving effect to any extensions thereof. All of the
covenants and agreements of the Parties contained in this Agreement which, by
their terms, are to be performed or complied with in their entirety at or prior
to the Closing, and all Claims with respect thereto, shall survive Closing until
the date that is sixty (60) days after the expiration of the applicable statute
of limitation giving effect to any extensions thereof. All of the covenants and
agreements of the Parties contained in this Agreement which, by their terms, are
to be performed or complied with in whole or in part following the Closing, and
all Claims with respect thereto, shall survive Closing for the period (A)
provided in such covenants and agreements, if any, or until fully performed in
accordance with their respective terms plus (B) an additional sixty (60) days.
All of the Special Indemnification Matters, and all Claims with respect thereto,
shall survive until the third anniversary of the Closing Date. Notwithstanding
the foregoing, any claims asserted in writing by notice from the non-breaching
Party to the breaching Party prior to the expiration date of the applicable
survival period shall not thereafter be barred by the expiration of such
survival period and such claims shall survive until finally resolved.”
(pp)    Section 7.3 of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following:
“7.3    Indemnification by Buyer. Subject to the other terms and conditions of
this Article VII, Buyer shall indemnify Seller and its Affiliates (which would
include, following any foreclosure by Seller under the Pledge Agreement, PRE)
and Representatives, and all heirs, executors, personal representatives,
successors and assigns of the foregoing (collectively, the “Seller Indemnified
Parties”) against, and shall hold the Seller Indemnified Parties harmless from
and against, any and all Losses incurred or sustained by, or imposed upon, any
Seller Indemnified Party based upon, arising out of, with respect to or by
reason of:
(a)    any inaccuracy in or breach of any of the representations or warranties
of Buyer contained in this Agreement;
(b)    any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by Buyer pursuant to this Agreement; or
(c)    any indemnification claim made by the Title Company (including any
successor or assign thereof) under that certain Indemnity Agreement
substantially in the form attached hereto as Exhibit P for unfiled mechanics’
liens on the Real Property existing on the Closing Date, such Indemnity
Agreement to be executed by Parent in connection with obtaining the Owner’s
Policy; provided that (i) to the extent any such indemnification claim is with
respect to payments claimed by the holder of any such lien for work performed on
or before the Closing Date, the amount of such payment being claimed has been
taken into account in the Net Adjustment Amount (as finally determined), and
(ii) Seller is not otherwise liable for such claim based on Seller’s
indemnification obligations pursuant to Section 7.2).”
(qq)    Sections 3.10(a)(i), 3.10(a)(iii), 3.10(a)(vi), 3.10(b), 3.10(c),
3.10(d), 3.10(f), and 3.10(h) of the Disclosure Schedules are hereby deleted in
their entirety and are replaced with Sections 3.10(a)(i), 3.10(a)(iii),
3.10(a)(vi), 3.10(b), 3.10(c), 3.10(d), 3.10(f), and 3.10(h) of the Disclosure
Schedules attached hereto as Exhibit 1(qq).
(rr)    Section 4.2 of the Disclosure Schedules is hereby deleted in its
entirety and replaced with Section 4.2 of the Disclosure Schedules attached
hereto as Exhibit 1(rr).
(ss)    Section 5.21 of the Disclosure Schedules attached hereto as Exhibit
1(ss) is hereby inserted into the Disclosure Schedules as the new Section 5.21
thereof.
(tt)    Section 6.2(g) of the Disclosure Schedules is hereby deleted in its
entirety.
(uu)    Section 6.2(h) of the Disclosure Schedules is hereby deleted in its
entirety.
(vv)    Section 6.2(l) of the Disclosure Schedules is hereby deleted in its
entirety.
(ww)    Section 6.2(m) of the Disclosure Schedules is hereby deleted in its
entirety.
(xx)    Exhibit K of the Purchase Agreement is hereby deleted in its entirety
and replaced with Exhibit K attached hereto as Exhibit 1(xx).
(yy)    Exhibit L attached hereto as Exhibit 1(yy) is hereby inserted into
Purchase Agreement as the new Exhibit L thereof.
(zz)    Exhibit M attached hereto as Exhibit 1(zz) is hereby inserted into
Purchase Agreement as the new Exhibit M thereof.
([[)    Exhibit N attached hereto as Exhibit 1(aaa) is hereby inserted into
Purchase Agreement as the new Exhibit N thereof.
(aaa)    Exhibit O attached hereto as Exhibit 1(bbb) is hereby inserted into
Purchase Agreement as the new Exhibit O thereof.
(bbb)    Exhibit P attached hereto as Exhibit 1(ccc) is hereby inserted into
Purchase Agreement as the new Exhibit P thereof.
(ccc)    Exhibit Q attached hereto as Exhibit 1(ddd) is hereby inserted into
Purchase Agreement as the new Exhibit Q thereof.
2.    Approval of Agreement to Grant Easements. Buyer hereby acknowledges the
entry by Seller, PRE and Tarbox Road LLC into that certain Agreement to Grant
Easements dated as of July 16, 2015, a copy of which is attached hereto as
Exhibit Q, and notwithstanding any provision of the Purchase Agreement to the
contrary, Buyer hereby approves of the terms thereof and acknowledges PRE’s
post-Closing obligations thereunder.
3.    Purchase Agreement Remains in Effect. This Amendment constitutes an
amendment to the Purchase Agreement pursuant to Section 9.9 thereof. Except for
the amendments expressly provided herein, the Purchase Agreement remains in full
force and effect in accordance with its terms.
4.    Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction).
5.    Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
6.    Joint Preparation. This Amendment shall be considered for all purposes as
having been prepared through the joint efforts of the parties hereto. No
presumption shall apply in favor of any party hereto in the interpretation of
this Amendment or in the resolution of any ambiguity of any provision hereof
based on the preparation, substitution, submission or other event of
negotiation, drafting or execution hereof.
7.    Execution of Amendment. This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original copy and all of
which, when taken together, shall be deemed to constitute one and the same
instrument. The exchange of copies of this Amendment and of signature pages by
facsimile transmission or PDF copy shall constitute effective execution and
delivery of this Amendment as to the Parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the Parties transmitted by
facsimile or PDF copy shall be deemed to be their original signatures for all
purposes.
Remainder of Page Left Blank
Signature Page Follows
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first written above by their respective officers thereunto duly
authorized.
Seller:


LEIDOS ENGINEERING, LLC




By: /s/ James R. Moos    
Name: James R. Moos    
Title: President    






Buyer:


GREENLEAF POWER CONSOLIDATED, LLC


By: /s/ Hugh Smith     
Name: Hugh Smith    
Title: President    






PRE:


PLAINFIELD RENEWABLE ENERGY, LLC


By: /s/ Michael P. Pasqua     
Name: Michael P. Pasqua    
Title: Manager    







1